 Case 6:18-cv-01992-ACC-DCI Document 8 Filed 12/10/18 Page 1 of 1 PageID 30




                            UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

PATRICIA KENNEDY,

                        Plaintiff,

v.                                                          Case No: 6:18-cv-1992-Orl-22DCI

CAPE SIESTA MOTEL, LLC and
FAWLTY TOWERS, INC.,

                        Defendants.


                                     ORDER OF TRANSFER

       It is hereby ORDERED that this case is transferred to District Judge Paul G. Byron,

pursuant to Local Rule 1.04(a), Middle District of Florida, and with his consent, as the same case

refiled without substantial change in issues or parties as Patricia Kennedy v. Cape Siesta Motel,

LLC and Fawlty Towers, Inc., Case No. 6:17-cv-537-Orl-40DCI.

       DONE and ORDERED in Chambers, in Orlando, Florida on December 10, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties
